Case 5:19-cv-00036-RWS Document 656 Filed 03/11/21 Page 1 of 6 PageID #: 33178




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 MAXELL, LTD.                        §
                                     §
 V.                                  §     CAUSE NO. 5:19-CV-00036-RWS
                                     §
 APPLE, INC.                         §
 _____________________________________________________________________________

                      MINUTES FOR PRETRIAL CONFERENCE
                  HELD BEFORE JUDGE ROBERT W. SCHROEDER III
                                MARCH 10, 2021

 OPEN: 10:00 a.m.                                      ADJOURN: 1:46 p.m.
 _____________________________________________________________________________

 ATTORNEYS FOR PLAINTIFF:           Jamie Beaber, Geoffrey Culbertson,Tripp Fussell, Kfir
                                    Levy, Bryan Nese, Saqib Siddiqui and Kelly Tidwell

 ATTORNEYS FOR DEFENDANT: Sean Cunningham, Mark Fowler, Erin Gibson, Gil Gillam
                          and Michael Jay

 LAW CLERK:                         Susan Stradley

 COURTROOM DEPUTY:                  Shedera Combs

 COURT REPORTER:               Kate McAlpine
 _____________________________________________________________________________

 10:00 a.m.   Case called; Parties introduce themselves and announce ready; Court welcomes
              everyone; Court reviews pretrial proceedings; Court reviews logistics of trial -
              courtroom setup, voir dire, trial day, protocols

 10:07 a.m.   Mark Fowler asks when and where to send COVID test results; Court responds;
              Mr. Fowler requests partial waiver (one day) for test of a witness; Court will
              allow; Mr. Fowler inquires about remote courtroom, including number of
              individuals allowed, enter/exit policy, testing of participants, video/audio to
              overflow as well as to other remote parties; Court responds; Mr. Fowler notifies
              Court of potential issue with Apple’s first witness; Court responds

 10:21 a.m.   Geoff Culbertson asks for clarification re testing experts; Court responds; Mr.
              Culbertson asks about location of testifying witness in courtroom; Court responds;
              Mr. Culbertson asks about number allowed in courtroom.
Case 5:19-cv-00036-RWS Document 656 Filed 03/11/21 Page 2 of 6 PageID #: 33179




 10:26 a.m.   Mr. Fowler asks for clarification on location of jury and parties during trial

 10:27 a.m.   Court reviews voir dire procedures; Court will allow parties to set up equipment
              on Friday prior to voir dire, Monday after voir dire or Tuesday morning

 10:39 a.m.   Gil Gillam asks if mini-opening statements will be allowed during voir dire; Court
              will allow

 10:40 a.m.   Mr. Culberston asks when panel list and questionnaires will be available; Court
              will make them available Friday at noon for pick up; Mr. Culbertson asks for
              copies of letter to panel and final questionnaire; Court will provide

 10:40 a.m.   Court reviews normal trial day

 10:42 a.m.   Court reviews exchange of witness and exhibit lists; Parties agreement is
              acceptable; Court explains exhibit procedure

 10:46 a.m.   Court explains use of clock - no sidebars, jury will be removed from courtroom if
              necessary; Parties will be charged time

 10:47 a.m.   Court will not require in-person meet and confer; Issues where no agreement is
              reached should be filed on the docket by 10 p.m.

 10:48 a.m.   Court reviews sealing courtroom procedure

 10:49 a.m.   Court will allow jury notebooks if parties agree

 10:50 a.m.   Mr. Gillam asks re panel list and questionnaires; Court will make them available
              electronically at the parties request

 10:54 a.m.   Court sets the following time limits: voir dire - 45 minutes, openings - 45 minutes,
              presentation - 18 hours per side and closing - 45 minutes; Court will consider
              lengthening closing to one hour

 10:56 a.m.   Mr. Culbertson asks if closing can be split between attorneys; Court responds; Mr.
              Gillam asks for clarification of voir dire time; Court responds

 10:58 a.m.   Mr. Cunningham questions re overflow courtroom when sealed; Court responds

 10:59 a.m.   Court questions re parties agreement to carry deposition designations to trial; Kfir
              Levy responds

 10:59 a.m.   Mr. Levy reviews remaining MIL issues and states agreement as to MIL #5

 11:02 a.m.   Erin Gibson argues re striking portion of Mulhern testimony re estimated sales
Case 5:19-cv-00036-RWS Document 656 Filed 03/11/21 Page 3 of 6 PageID #: 33180




              price

 11:07 a.m.   Mr. Levy responds

 11:10 a.m.   Ms. Gibson responds

 11:12 a.m.   Court questions re new opinions; Mr. Levy responds

 11:14 a.m.   Court requests copies of full reports; Mr. Levy responds

 11:15 a.m.   Mr. Gillam argues updated damages information

 11:17 a.m.   Mr. Levy responds

 11:23 a.m.   Court questions re relief sought; Mr. Gillam responds

 11:24 a.m.   Mr. Levy responds

 11:25 a.m.   Court requests Mr. Levy and Mr. Gillam to meet and confer

 11:26 a.m.   Michael Jay argues re MIL #10 relating to the 282 notice

 11:30 a.m.   Trip Fussell responds re MIL #10

 11:32 a.m.   Court asks Apple to provide expert report and two patents; Mr. Jay responds

 11:32 a.m.   Mr. Cunningham addresses two patents re prosecution history estoppel

 11:34 a.m.   Bryan Nese responds

 11:36 a.m.   Mr. Cunningham responds and provides citations

 11:39 a.m.   Mr. Nese responds

 11:41 a.m.   Jamie Beaber notifies Court MIL #5 is agreed as written; Mr. Jay responds

 11:42 a.m.   Mr. Fowler argues re MIL #6 re Steve Jobs

 11:43 a.m.   Court questions re three axis gyro; Mr. Nese responds; Mr. Fowler responds

 11:45 a.m.   Kelly Tidwell responds

 11:47 a.m.   Court questions how to test; Mr. Tidwell responds
Case 5:19-cv-00036-RWS Document 656 Filed 03/11/21 Page 4 of 6 PageID #: 33181




 11:49 a.m.    Court questions re purpose of Apple’s MIL #6; Mr. Fowler responds

 11:51 a.m.    Court questions re exchange of opening slides; Mr. Beaber responds; Mr. Fowler
               responds

 11: 52 a.m.   Mr. Jay argues re Apple’s MIL #8

 11:53 a.m.    Mr. Tidwell responds

 11:54 a.m.    Court will allow inquiry as to owning stock; Mr. Jay responds; Mr. Tidwell
               responds

 11:55 a.m.    Recess

 12:14 p.m.    Ms. Gibson follows up on Mulhern’s damages calculations

 12:17 p.m.    Mr. Levy responds

 12:20 p.m.    Court questions when opinion/report was first disclosed to Apple; Mr. Levy
               responds

 12:21 p.m.    Ms. Gibson responds

 12:23 p.m.    Mr. Levy responds

 12:24 p.m.    Court questions re new opinion; Mr. Levy responds

 12:26 p.m.    Court questions re why just now disclosed; Mr. Levy responds

 12:28 p.m.    Court questions re prejudice; Ms. Gibson responds

 12:30 p.m.    Court asks if deposition would solve; Ms. Gibson responds; Mr. Levy responds

 12:33 p.m.    Court requires Maxell to produce witness for deposition by Monday; Apple may
               filed motion to strike by Tuesday; Maxell response due Wednesday

 12:34 p.m.    Mr. Nese addresses objections to DX 69, 70 and 67

 12:37 p.m.    Mr. Jay responds

 12:38 p.m.    Court if Apple cannot lay proper foundation they will not come in; Mr. Nese asks
               for clarification on when to raise objection during trial; Court responds

 12:40 p.m.    Mr. Levy addresses objections to DX 130, 131, 134, 135 and 470 stating the
               objections are withdrawn
Case 5:19-cv-00036-RWS Document 656 Filed 03/11/21 Page 5 of 6 PageID #: 33182




 12:40 p.m.   Saqib Siddiqui addresses objections to DX 311-316

 12:43 p.m.   Mr. Fowler responds

 12:46 p.m.   Court questions re prejudice; Mr. Siddiqui responds; Mr. Fowler responds

 12:48 p.m.   Court will allow as demonstrative and may allow to be admitted during trial

 12:48 p.m.   Mr. Tidwell states that Apple is withdrawing DX 472; Ms. Gibson confirms

 12:49 p.m.   Ms. Gibson states Apple has withdrawn all objections except for foundation as to
              PX 63-65, 67-68, 70, 57, 58 and 59

 12:49 p.m.   Ms. Gibson addresses objection to PX78

 12:50 p.m.   Mr. Levy responds

 12:52 p.m.   Ms. Gibson states objection is withdrawn

 12:52 p.m.   Mr. Gillam addresses objection to PX 80, 81, 83, 84 and 86

 12:54 p.m.   Mr. Tidwell responds

 12:56 p.m.   Mr. Gillam responds

 12:58 p.m.   Court question why needs to come in; Mr. Tidwell responds; Court asks for cases
              that have allowed license into evidence; Mr. Tidwell responds

 12:59 p.m.   Mr. Gillam responds

 1:00 p.m.    Mr. Tidwell responds

 1:00 p.m.    Mr. Gillam responds

 1:00 p.m.    Ms. Gibson addresses objections to exhibits PX 87-89, 90 and 97-102

 1:02 p.m.    Mr. Tidwell responds

 1:04 p.m.    Ms. Gibson responds

 1:05 p.m.    Court questions re wilfulness; Mr. Gibson responds

 1:06 p.m.    Ms. Gibson addresses objection to exhibit PX 226

 1:08 p.m.    Mr. Tidwell responds
Case 5:19-cv-00036-RWS Document 656 Filed 03/11/21 Page 6 of 6 PageID #: 33183




 1:11 p.m.   Ms. Gibson responds

 1:12 p.m.   Court questions re redaction; Ms. Gibson responds; Mr. Tidwell responds; Ms.
             Gibson responds

 1:13 p.m.   Court questions re too prejudicial; Ms. Gibson responds

 1:14 p.m.   Court overrules objection

 1:14 p.m.   Ms. Gibson addresses objection to PX 794

 1:15 p.m.   Mr. Levy responds

 1:17 p.m.   Ms. Gibson responds

 1:18 p.m.   Court questions re getting information into evidence without using transcript; Mr.
             Levy responds; Ms. Gibson responds; Court asks parties to work out agreement to
             use quote slide

 1:20 p.m.   Court will get out ruling on remaining objections next week - PX 80, 81, 83, 84,
             86, 87-89, 90, 97-102

 1:21 p.m.   Mr. Fowler addresses pending motion to sever; Court questions re resolving
             during post-trial proceedings; Mr. Fowler responds; Mr. Fussell responds; Court
             will take up as part of post-trial proceedings

 1:23 p.m.   Mr. Fowler argues motion to stay

 1:26 p.m.   Court questions re how AGIS case differs from this case; Mr. Fowler responds

 1:28 p.m.   Court questions re why motion wasn’t filed in November; Mr. Fowler responds

 1:30 p.m.   Mr. Fowler addresses alternative relief sought re COVID

 1:35 p.m.   Mr. Culberton responds

 1:39 p.m.   Mr. Fowler responds

 1:40 p.m.   Court will issue written order on motion to stay within a couple of days

 1:42 p.m.   Court addresses safety of having trial

 1:46 p.m.   Adjourned
